WinborNE, J.
Appellants, in the main, challenge the ruling of the court that defendants’ pleadings constitute an admission of ownership in plaintiffs, and of wrongful possession by defendants, of the lands in controversy. A careful consideration of the pleadings, in the light of applicable statutes, G. S., 61-2, and G. S., 61-3, and decisions of this *288Court, Kerr v. Hicks, 154 N. C., 265, 70 S. E., 468, and Western, North Carolina Conference v. Tally, ante, 1, 47 S. E. (2d), 467, indicates that this ruling of tlie trial court is correct.
The statute relating to religious societies, G. S., 61-2, provides in pertinent part that “the trustees and their successors have power ... to purchase, take and hold property, real and personal, in trust for such church or denomination, religious society or congregation . . .” And G. S., 61-3, provides in pertinent part that “all glebes, lands and tenements, heretofore purchased, . . . for the support of any particular ministry, or mode of public worship . . . shall he and remain forever to the use and occupancy of that church or denomination, society or congregation for which the glebes, lands, tenements, property and estate were so purchased . . . and the estate therein shall be deemed and held to be absolutely vested, as between the parties thereto, in the trustees respectively of such churches, denomination, societies and congregations, for their several use, according to the intent expressed in the conveyance, . . .” See Western North Carolina Conference v. Tally, supra. And in Kerr v. Hicks, supra, this Court, quoting from Roshi’s Appeal, 69 Pa., 462, 8 Am. Rep., 280, applied the principle that “in church organizations, those who adhere and submit to the regular order of the church, local and general, though a minority, are the true congregation.” Moreover, in Western North Carolina Conference v. Tally, supra, attention was called to this principle.
In the light of these statutes and principles, when the pleadings are tested, it is seen :
1. That defendants admit that the City Mission of Rocky Mount, North Carolina, is an unincorporated religious organization, and that the purpose of it was and is as substantially set forth in paragraph one of the amended complaint. It is there alleged that “it was and is an unincorporated non-denominational religious and social service organization formed for the purpose of promoting fraternal intercourse, religious training and education, Christian unity, and spreading the Gospel, all to the glory of God and for the benefit of mankind; for charitable and benevolent purposes, etc.”
2. That defendants further admit that plaintiffs, other than S. E. Sykes, were on 24 May, 1940, the officers and trustees of the City Mission of Rocky Mount, North Carolina, and they do not deny the allegation of plaintiffs, and expressly aver in their further answer, that on 24 May, 1940, J. M. Gregory and wife conveyed to the officers and trustees of the City Mission of Rocky Mount, North Carolina, the land here involved.
3. Defendants aver in their further answer that on 21 April, 1946, twenty-one members of the City Mission met and organized a church, *289under special charter, and changed the name to Peoples Church, and, as so organized, continued to function until 14 July, 1946, when the church called defendant Hux to serve as its pastor, and, then, the name was changed to “Central Baptist Church” which “has been in continuous possession of said property, using it as a church.”
4. That “a majority of the individuals, in fact practically all who actually participated in the activities of the City Mission, are now members of the present church organization.”
5. That defendants aver that the plaintiffs, who are now trustees of said church, are mere holders of the title to said property for the membership of the church which has the right of possession and use of said property.
And applying the provisions of the statutes, G. S., 61-2, and G. S., 61-3, and the principles of law enunciated in Kerr v. Hicks, supra, and referred to in Western North Carolina Conference v. Tally, supra, as above quoted, to these admissions and averments of defendants, the title to the land in question was taken in the name of the officers and trustees of, and in trust for the City Mission of Rocky Mount, North Carolina, a non-denominational religious organization, and as so taken, shall be and remain forever for the use and occupancy of that organization for which it was so purchased, and the estate therein shall be deemed and held to be absolutely vested, as between the parties thereto, in the trustees of such organization for use according to the intent expressed in the conveyance. And while the deed is not shown in the record on this appeal, it may be assumed that, being made to the officers and trustees of the City Mission of Rocky Mount, North Carolina, it conveyed the land in trust for the purposes for which the organization was formed. Therefore, the attempt to divert the property to use and occupancy by a church under special charter, and later by a denominational church was without authority in law7.
All other assignments of error, brought forward by appellants, have been given due consideration, and prejudicial error is not made to appear.
Hence, in the judgment below there is
No error.